Citation Nr: 0302615	
Decision Date: 02/11/03    Archive Date: 02/19/03	

DOCKET NO.  00-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2001, the Board found that 
new and material evidence had been submitted to reopen these 
claims.  That month, the Board remanded this case to the RO 
for additional development.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  Any injury to the right shoulder during the veteran's 
active duty service was acute in nature and is unrelated to 
current chronic right shoulder disability. 

2.  Any injury to the neck and/or cervical spine during the 
veteran's active duty service was acute in nature and is 
unrelated to current neck and/or cervical spine disability.




CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

2.  Neck and/or cervical spine disability, to include 
arthritis of the cervical spine, was not incurred in or 
aggravated by the veteran's active duty service, nor may 
arthritis of the cervical spine be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records make no reference to a neck or 
shoulder injury that caused either a chronic neck or shoulder 
disorder.  At his separation evaluation in August 1954, his 
upper extremities and spine-musculoskeletal systems were 
clinically evaluated as normal.  The report references no 
complaints or findings regarding any abnormality to the neck 
or shoulder, nor was there any reference to any fall injury.  
The veteran was discharged from active service that month.

At the time of VA examination in August 1956 in connection 
with an unrelated claim, no complaints related to the neck or 
right shoulder were reported.  Examination of the veteran's 
neck and musculoskeletal system revealed no significant 
abnormalities. 

Within a VA hospitalization dated October 1980, the veteran 
reported a "seven-month history" of left arm and shoulder 
pain with numbness in the fingers of the left hand.  The 
veteran had a myelogram performed which revealed a C5-6 
osteophyte compression of the right sixth nerve root.  No 
reference was made to the veteran's military service in the 
1950's or the right shoulder.

In a Social Security Administration (SSA) determination dated 
November 1982, it was reported the veteran was unable to work 
with his arms above his head because this causes pain and 
muscle spasm in his neck and shoulders.  No reference was 
made to the veteran's military service in the 1950's.  

Of record is a February 1987 clinical record which includes a 
notation that the veteran reported having headaches at the 
back of the neck and episodic shoulder pain since 1979.  

In a May 1987 medical report, "O.S.", M.D., stated the 
veteran has degenerative arthritis of the spine and neck.  No 
reference was made to a shoulder or neck injury during the 
veteran's military service.  

Outpatient treatment reports note treatment of the veteran's 
neck and shoulder disorder.  In an outpatient treatment 
record dated March 1989, the veteran reported that he had 
jumped off the wing of a plane to prevent getting hurt in 
1954.  He indicated that pain in the back of his neck started 
in 1976.  

The veteran has submitted VA treatment records, a statement 
related to the circumstances of his alleged injury during 
military service, and letters from individuals familiar with 
the inservice incident that he alleges caused his present 
neck and shoulder disabilities.  The veteran has also 
submitted newspaper articles about his military service, 
describing and collaborating the alleged event as well as 
schematics for the aircraft he states was involved in his 
alleged accident.  

The veteran has testified at a personal hearing at the RO in 
August 2000.  At this time, he contends that the injury 
occurred in December 1953.  He testified that he had just 
stepped away from the airplane engine when he thought the 
plane he was standing on might explode.  He jumped from the 
wing, which he estimated to be 20 feet from the ground.  The 
veteran could not state how he landed.  He believed that he 
landed on his side and shoulder, but was not sure.  He 
reported cutting the back of his head and showed a scar in 
the middle of the back of his head, under his hair.  He 
reported that he was treated by a Corpsman at a clinic who 
released him to active duty after closing the wound.  The 
veteran named several people with him at the time of the 
incident.  

In October 2001, the Board reopened these previously denied 
claims and remanded this case for additional development.  In 
November 2001, the RO contacted the veteran and requested 
medical records from a Dr. O.S. beginning in 1968 for the 
veteran's alleged neck and shoulder injury.  The veteran did 
not respond to this request for information.  He did submit a 
statement from a fellow serviceman indicating that the 
veteran had been injured in December 1953 during an accident 
on a sea plane stationed at the Naval Air Station in North 
Island, San Diego, California.

At the request of the Board, a VA examination was performed.  
On VA evaluation in May 2002, the veteran again claimed a 
cervical spine and right shoulder disorder as a result of an 
injury sustained in December 1953.  The veteran reported no 
treatment while on active duty other than some convalescent 
therapy.  X-ray studies of the cervical spine showed 
degenerative arthritis of the cervical spine with multiple 
levels involved.  X-ray studies of the right shoulder showed 
a chronic rotor cuff arthropathy with acromioclavicular 
arthritis.  The veteran was assessed with degenerative 
arthritis of the cervical spine and a chronic rotor cuff tear 
with arthropathy.  

As to whether the veteran's service injury in December 1953 
caused him to develop the problems cited above, the examiner 
stated that this was a very difficult question to answer.  
The veteran did have findings of a chronic rotor cuff tear.  
However, upon reviewing the veteran's medical records, there 
is no mention of any right shoulder treatment prior to 1979.  
In addition, the examiner noted the veteran had 



worked in heavy construction following his military service.  
The examiner stated, in pertinent part:

Therefore, it is my opinion, the fact 
that the patient did not complain of pain 
in the right shoulder in the medical 
records prior to 1979, it is unlikely 
that an injury some 26 years prior to 
that would have caused him to develop a 
shoulder problem.  It is more likely that 
some intervening event caused a rotor 
cuff tear, which is not an uncommon 
problem in active individuals.  In 
addition, he does have significant 
cervical arthritis which can be due to 
injury or due to advancing age.  

Additional outpatient treatment records were obtained.  In 
January 22, 1996 outpatient treatment record, the veteran 
contends that he had an injury in 1954.  However, in an 
outpatient treatment record dated January 24, 1996 the 
veteran stated that he injured his shoulder and neck in 1985.  
No reference was made to the veteran's military service at 
that time.  An outpatient treatment report dated May 1996 
cites the veteran's complaints of right shoulder pain based 
on a 1954 injury.  

The veteran's representative submitted written argument in 
October 2002 and January 2003.

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes a detailed VA examination, 
outpatient treatment reports, and extensive medical records 
either obtained by the RO or submitted by the veteran. The 
Board specifically remanded this case to the RO in order to 
assist the veteran with the development of these claims.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.  

In a July 2001 letter and a supplemental statement of the 
case issued in October 2002, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has been notified of 
the applicable laws and regulations that set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and the Board's remand 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  



III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran clearly has both a current neck/cervical spine 
disorder and a shoulder disorder.  However, the record is 
devoid of any evidence of either disability in service.  
Medical records do not reflect these disorders until decades 
after the veteran's discharge from active service.  When the 
fact of chronicity in service is not adequately supported, as 
in this case, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In this case, the veteran has submitted extensive records in 
support of his claim that he was injured during his military 
service.  Assuming that the claimed incident did take place 
as supported by the veteran's statements and witnesses to the 
incident, the fact remains that no chronic disorders of the 
neck/cervical spine or right shoulder were noted in service 
although the veteran was examined by trained medical 
personnel.  He voiced no pertinent complaints at the time of 
his discharge examination, and no clinical abnormalities were 
noted by the examiner.  A VA examination just two years after 
discharge also revealed none of the claimed disorders.  It 
appears from the record that no neck/cervical spine or right 
shoulder disorders were medically documented until the late 
1970's or early 1980's, many years after the claimed 1953 
incident.  The totality of this evidence supports a finding 
that any neck/cervical spine and right shoulder injuries 
resulting from the 1953 incident were acute in nature and 
resolved without leaving chronic disabilities.  

Such a finding is further supported by the suggestions in 
various medical records of post-service injuries.  No health 
care provider has supported the veteran's theory that this 
alleged injury caused his current neck or shoulder disorder.  
In fact, the Board must find that the VA examination of May 
2002 provides negative evidence against the veteran's theory 
of entitlement.  The veteran's own recollections regarding 
his alleged injury in service have never been entirely 
consistent.  In any event, the Board fails to find any 
medical evidence that would support the veteran's contention 
that the alleged injury in military service caused his 
current disorders.  The Board also finds extensive medical 
evidence that disassociates the current neck and shoulder 
disorders with his military service.  Accordingly, the Board 
finds that the preponderance of the evidence is against his 
claims.  Hence, they must be denied.

With regard to the veteran's own contention that he has a 
neck or shoulder disability related to an injury in service 
nearly 50 years ago, as a lay person he may be competent to 
report that injury occurred; however, he is not competent to 
relate a current disability to such injury.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board finds 
that the VA medical opinion of May 2002 is entitled to great 
probative value.  The opinions contained within this medical 
report are consistent with treatment records obtained by the 
VA indicating that the disorders at issue began decades after 
the veteran's discharge from active service.  These facts 
apply negative evidence against the veteran's contentions.  
The testimony does not provide competent medical evidence 
that would associate the current disabilities to his military 
service, particularly in light of extensive evidence that 
does not support the veteran's contentions.  


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

